Citation Nr: 1204710	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for diverticulitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in part, denied the service connections claims appealed herein.  The case has since been transferred to the RO in St. Petersburg, Florida.  In September 2010, the Board remanded these issues for further development, which has been completed, and the case has been returned for appellate consideration.  

In the January 2005 rating decision, the RO also denied service connection for tinnitus, which was also the subject of the Board's September 2010 remand.  During the pendency of this appeal, in a September 2011 rating decision, the RO granted service connection for tinnitus.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of bilateral hearing loss disability for VA compensation purposes.  

2.  The preponderance of the evidence is against a finding that diverticulitis is related to service. 



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Diverticulitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations 

As noted above, the Board remanded these claims for further development in September 2010.  The Board specifically instructed the RO to provide the Veteran  an opportunity to identify all medical providers who have treated or examined her for her disabilities, to include asking her to identify the provider and time frame in which she underwent a barium enema examination referred to in a February 2006 VA treatment record, and to obtain these records.  The Board further instructed the RO to afford the Veteran examinations to determine the current existence and etiology of any current hearing loss and diverticulitis, and readjudicate the claims.  In an October 2010 letter, the RO requested that the Veteran fill out the enclosed authorization from identifying all relevant medical providers to include the one who performed the barium enema examination reflected in the February 2006 record.  In response, the Veteran returned the authorization form indicating she had received treatment from Summers Co App Regional Hospital, the RO attempted to obtain these records, and the facility indicated in a December 2010 correspondence that it did not have any records identified by the Veteran.  In statements dated in October 2010 and December 2010, the Veteran noted that all other records were at the VA Medical Center (VAMC) in Orlando, Florida and that her treatment in 2006 was at the VAMC.  Subsequently, the RO obtained all outstanding VAMC records.  The Veteran was afforded an examination for her hearing loss disability in December 2010 and diverticulitis in February 2011.  Her claims were subsequently readjudicated in a September 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2004, prior to the January 2005 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In an August 2006 letter, the Veteran was notified of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a September 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and all available post-service medical records are in the claims folder.  As discussed above, VA attempted to obtain the Veteran's records from Summers Co App Regional Hospital.  In light of the hospital's response that it did not have the records identified by the Veteran, the Board finds that additional efforts to obtain these records would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile). 

Furthermore, VA examination reports have been obtained.  These examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  The Veteran has declined the opportunity to present testimony in support of her claim.  Thus, the duties to notify and assist have been met.

Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

Hearing Loss Disability

The Veteran essentially contends that she has current hearing loss related to service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, this presumption does not apply as discussed below. 

With respect to Hickson element (1), current disability, the December 2010 VA examination report showed the following pure tone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
15
15
15
30
35

Speech recognition was 100 percent bilaterally.  There are no other audiological reports of record.  

The Board finds that based on the evidence of record that the Veteran does not have hearing loss disability in either ear for VA compensation purposes.  See supra 38 C.F.R. § 3.385 (2011).  Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for bilateral hearing loss disability is not warranted. 

The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Veteran, as a lay person, is competent to note what she experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether the degree of the Veteran's hearing loss meets the criteria for hearing loss for VA compensation purposes is complex medical question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what she experiences, she is not competent to ascertain her level of hearing loss as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the December 2010 VA examiner's audiological testing results.  

The Board acknowledges that the Veteran was granted service connection for tinnitus based on acoustic trauma during service, and the December 2010 VA examiner attributed the current degree of hearing loss to military noise exposure.  However, the Veteran does not have the level of hearing impairment required under VA regulations for a grant of service connection.  This action, however, does not preclude the Veteran from being entitled to service connection for hearing loss in the future should the degree of hearing loss worsen to meet the hearing acuity contemplated by the applicable regulations.  At that time, the Veteran may file to reopen her claim for service connection for a bilateral hearing loss disability.  

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for bilateral hearing loss disability is not warranted. 


Diverticulitis

The Veteran essentially contends that she diverticulitis due to service.  

As noted above, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), medical evidence of a current disability, the record is replete with current diagnoses of diverticulitis/diverticular disease.  A February 2006 VA treatment report noted the Veteran's complaints of gas, diarrhea and constipation, and noted the Veteran's history of diverticulitis on a barium examination in the past.  An August 2006 colonoscopy report revealed an impression of numerous medium-sized scattered diverticulitis in the sigmoid, descending colon, transverse colon, and ascending colon.  Most recently, the February 2011 VA examination report noted a diagnosis of diverticular disease.  Therefore, element (1) is met.  

As to element (2), evidence of in-service incurrence or aggravation of a disease or injury, the Board notes that service treatment records are completely negative for any complaints or findings of diverticulitis.  Notably, an April 1987 upper gastrointestinal series was normal.  Shortly after her discharge from the service, a March 1988 VA treatment report noted the Veteran's complaints of left upper quadrant pain for the past six months with the report concluding an assessment of rule out peptic ulcer disease.  Additionally, a June 1988 record noted the Veteran's left upper quadrant pain, nausea, vomiting, occasional diarrhea, and pain which was relieved by Mylanta and worsened by greasy foods at times.  Another June 1988 VA treatment report noted complaints of pain from the left lower rib cage down into the lower abdomen.  An August 1988 VA treatment report noted the Veteran's ongoing complaints of persistent stomach pains.  A follow-up VA treatment report in October 1988 diagnosed the Veteran with irritable bowel syndrome with gas and diarrhea.  In reviewing the claims folder and pertinent medical records (particular the June 1988 record, which she incorrectly dated as June 1987), the February 2011 VA examiner noted that none of the symptoms described above were consistent with diverticular disease.  The Board finds that there was no indication of diverticulitis/diverticular disease during service or shortly after service.  Therefore, element (2) is not met and the claim fails on this basis.  

For the sake of completeness, the Board will also briefly address element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative). 

With respect to Hickson element (3), medical nexus, the question presented, i.e. the relationship, if any, between the Veteran's diverticular/diverticular disease and her military service, is essentially medical in nature.  The February 2011 VA examiner opined that it was less likely as not that the Veteran's current diverticular disease was caused by or the result of military service.  She found that the Veteran's left upper quadrant pain during service was not consistent with diverticulitis and there was no diagnosis or treatment of diverticulitis in the service records.  The examiner further noted that the Veteran's diagnosis by colonoscopy in July 2006 also noted diverticulitis in the sigmoid, descending, transverse, and also ascending colon and not just in one area of the colon.  She cited to the June 1988 record discussed above to indicate that the Veteran's symptoms during service were not consistent with diverticular disease.  The examiner concluded that review of the claims did not support a diagnosis of diverticular disease related to the Veteran's service. 

The February 2011 VA examination report is highly probative, as it is based on a thorough review of the Veteran's medical records and examination of the Veteran, consistent with the other evidence of record, supported by a detailed rationale, and rendered by a medical professional.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has submitted no competent medical nexus evidence contrary to the VA opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no competent medical evidence of record showing that the Veteran's diverticular disease is related to service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the question as to the etiology of the Veteran's diverticular disease is a medical question that is not capable of lay observation.  That is, lay persons are not competent to associate any gastrointestinal symptoms to a particular disability such as diverticulitis.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of her current disability.  See 38 C.F.R. § 3.159 (a)(1) (2011).  While the Veteran is competent to report what she experienced, she is not competent to ascertain the etiology of her current disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the VA examiner's opinion which was rendered by a licensed medical professional rather than a lay person. 

The weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for diverticulitis is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for diverticulitis is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


